Citation Nr: 9919822	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-23 816 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.
 
2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to August 1982 
and served on active duty in the Gulf War from October 1990 
to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in October 1997.  The veteran 
had requested a hearing before a member of a traveling 
section of the Board; however, the veteran withdrew this 
request in April 1998.


FINDINGS OF FACT

1.  There is competent evidence in the record, which includes 
service medical records and the veteran's testimony, which 
clearly shows that a back injury preexisted service and was 
not aggravated therein.

2.  There is no competent evidence of record showing a nexus 
between the veteran's degenerative changes of L5-S1 
invertebral disc and his period of service.


CONCLUSIONS OF LAW

1.  A back injury clearly and unmistakably preexisted active 
service and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111 (West 1991).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (1998).

3.  The veteran's claim of entitlement to service connection 
for a back disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the RO denied entitlement to 
service connection for a back disability in a February 1994 
decision on the basis that a back disorder was not shown.  It 
appears that since the February 1994 decision, the RO 
determined that new and material evidence to reopen this 
claim has been submitted as service connection for a back was 
denied in a March 1996 rating decision.

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131 (1998).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran has not claimed that the back disability was 
incurred as a result of a combat situation.  Thus, 
entitlement to application of 38 U.S.C.A. § 1154(b) is not 
warranted.


I.  Presumption of soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (1998).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," Id. at (b)(1).

Service medical records from the veteran's active service 
from July 1978 to August 1982 show no complaints or diagnosis 
of a back disability.  At his June 1982 examination for 
release from active duty, there were no complaints of a back 
disability and evaluation of the spine was normal.  At his 
January 1990 enlistment examination, there were no complaints 
of any back disability and the evaluation of the spine was 
normal.  Therefore, as there was no indication of any defects 
when he entered active duty, the veteran is entitled to a 
presumption of soundness.

The Board must next determine whether, under 38 U.S.C. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a back injury existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a back disability existed prior to 
service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

At a May 1991 service examination for Southwest Asia 
redeployment or demobilization, the veteran reported an 
injury to his back.  The examiner noted that intermittent low 
back pain existed prior to service and there was no 
aggravation of in country.

An August 1992 medical record from the Fort Polk military 
medical facility shows that the veteran was seen complaining 
of a long history of low back pain and that the current 
episode began when he was loading weapon racks the prior 
Saturday.  The diagnosis was musculoskeletal low back pain.

An August 1993 VA medical record contains a notation that the 
veteran complained of low back pain with a history of such 
since 1986 following a spinal tap.  The evaluation revealed 
normal findings.  The assessment was chronic low back pain.

At a September 1993 VA examination, the veteran reported low 
back pain for 2 years since jumping off a truck while on 
active duty in the Gulf.  The diagnosis was no objective 
findings of abnormality or pain in the lumbar spine at this 
time.

Private medical records, dated in October 1993, show that the 
veteran reported that he injured his back while lifting 
furniture at his job.  The diagnosis was lumbosacral strain.  
A contemporaneous x-ray examination was negative for 
pathology.

Private medical records from May to July 1994 show that the 
veteran was seen complaining of back pain that radiated into 
both his legs.  The veteran reported that he was pushing on 
furniture when he injured his back.  The diagnosis was 
lumbosacral strain.  In a June 1994 letter, a private 
orthopedic consultant reported that the veteran sought 
treatment after injuring his back the previous month handling 
furniture at his job.  The physician noted that the veteran 
indicated that he had a previous on-the-job lifting injury 
working with furniture in 1993 after which he was out of work 
for 1 week and had a lifting injury in 1988 after which he 
was out of work for 3 weeks.  On evaluation, there were 
subjective complaints of pain with palpation of the 
paraspinous muscles of the lumbar spine with pain in the left 
sciatic notch region.  A July 1994 MRI revealed degenerative 
changes at L5-S1 of the invertebral disc without evidence of 
a herniated component. 

At an October 1994 VA examination, the veteran reported that 
he injured his back 3-4 years ago at Fort Polk and while in 
Desert Storm.  He reported he experienced constant back pain.  
On evaluation, there was questionable tenderness in the lower 
lumbar spine, but all other findings were within normal 
limits.  X-rays showed Schmorl's nodes, but the findings were 
reported as negative.  The diagnosis was possible lumbar 
spine sprain.

At a February 1996 VA examination, the veteran complained of 
low back pain of 4 years.  On evaluation, range of motion 
exercises showed normal range of motion.  The diagnoses 
included no objective finding of lumbar back at this time.

Private medical records from June 1996 to February 1997 
showed that the veteran was seen complaining of back pain 
following an injury on the job in April 1996.  The veteran 
reported a history of a back injury 2 years previously from 
which he occasionally suffers a backache.  On evaluation, 
there was slight decreased range of motion and some 
tenderness in the lumbar paraspinous muscles.  A June 1996 
MRI revealed a left posterior lateral L4-L5 disc deformity 
suspicious for focal bulge affecting the left L4 nerve root 
and a right paracentral posterior disc annulus fibrosis 
deformity with the appearance of focal bulge affecting the 
right S1 nerve root.

At his October 1997 hearing at the RO, the veteran testified 
that he injured his back lifting furniture at his job in 1987 
and was told he had a muscle strain.  He reported that he 
never got over it, and that it increased in severity.  The 
veteran also testified that he injured his back in December 
1990 in Saudi Arabia when he jumped off a truck and that he 
injured his back in August 1992 in summer camp when he was 
unloading weapon racks.  

The Board finds that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994), and thus, can report that he suffered a back injury 
with back pain prior to 1990.  The Board finds that the May 
1991 examination finding in service that the veteran's back 
pain had preexisted his period of active service and was not 
aggravated therein, and the veteran's testimony that he 
suffered a back injury with back pain prior to his period of 
active service is competent evidence that such clearly and 
unmistakably preexisted service.  The Court has clearly 
established that the veteran's own admissions of a preservice 
history will constitute clear and unmistakable evidence of a 
preserve defect, infirmity or disorder.  Doran v. Brown, 6 
Vet. App. 283, 286 (1994).  The Board finds that the 
presumption of soundness has been rebutted.  

The Board further notes that the language contained in 
38 U.S.C.A. § 1111 is far broader than the language contained 
in 38 U.S.C.A. § 1110.  Section 1111 addresses defects, 
infirmities and disorders rather than diagnoses or the more 
specific disability, injury and disease found in section 1110 
and 1131.  The terms defects, infirmities and disorders are 
sufficiently broad so as to be within a layman's competent to 
establish. 


II.  Presumption of aggravation

The veteran's statements that his disorder worsened in 
service are not probative of the issue at hand.  Lay 
assertions of medical causation, or in this case, of 
aggravation of a preexisting disease, cannot suffice to 
reopen a claim under 38 U.S.C. §  5108.  Wilkinson v. Brown, 
8 Vet. App. 263, 268 (1995); see also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  While the veteran is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. 
Brown, 10 Vet. App. 183 (1997).   

The presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1998); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and convincing evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (1998); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

As noted previously, in the May 1991 service examination, the 
examiner determined that the veteran's low back pain had 
preexisted service and was not aggravated by active duty.  
Additionally, the Board notes that following his period of 
active service from 1990 to 1991, the veteran periodically 
sought treatment for back pain only following specific 
lifting injuries in 1992, 1993, 1994, and 1996.  Moreover, 
neither VA nor private physicians state that the veteran's 
back disability was aggravated during his period of service 
beyond the natural progress of the disease process.  Based on 
this evidence, the Board concludes that there is no competent 
evidence that the disorder did not increase in severity 
during service.  As the disorder did not increase in severity 
during service, the presumption of aggravation does not 
attach.  In reaching this determination, the Board notes that 
although there is clear evidence of back pain that predated 
service, there is no competent evidence that attributes the 
pain to a specific disease or injury.  (Compare 38 U.S.C.A. 
§ 1111 with 38 U.S.C.A. § 1110)

III.  Well grounded

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

As noted previously, the veteran is competent to report on 
that which he has personal knowledge.  Layno, 6 Vet. App. at 
470.  However, his statement that his current back disability 
is related to his period of active service in the Gulf cannot 
serve to well ground the claim because he is not competent to 
make such an allegation, as this requires competent medical 
evidence.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  In the instant case, private MRIs from 1994 and 1996 
reveal that the veteran has a current diagnosis of 
degenerative changes of L5-S1 intervertebral disc without 
herniation.  There is no competent evidence that degenerative 
changes predated service or were present in service.  The 
September 1993 examination disclosed no abnormality of the 
lumbar spine on physical examination and the x-ray 
examination disclosed no bony, vertebral, or disc space 
abnormalities other than Schmorl's nodes.  

The veteran has testified and written documents that 
questions assumptions by the RO.  The veteran has not been a 
reliable historian.  At times, he has noted a 1988 history of 
pain and at other times he has related complaints to recent 
post service injuries.  He is correct that there is no 
preservice evidence of degenerative changes.  However, there 
is also no competent evidence of inservice degenerative 
changes and no competent evidence linking the remote post 
service finding to service.  His attempts to link the post 
service finding to service, even if presented as testimony, 
is not competent and does not establish a well grounded 
claim.  There is no competent medical evidence showing a 
nexus of the post service degenerative changes of L5-S1 
intervertebral disc to his period of service.  Accordingly, 
the veteran's claim for service connection for a back 
disability is not well grounded and the claim is denied.

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well grounded claim.  
The result is the same.  


ORDER

Service connection for a back disability is denied.


REMAND

The Board notes that the record includes VA medical records 
and examinations which contain diagnoses of PTSD and partial 
PTSD.  In the instant case, the veteran has reported 
stressors from the Gulf War; however, the RO has not 
attempted to verify such stressors.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Accordingly, the case is REMANDED to the RO 
for the following development:

1.  The RO should review the file and 
prepare a summary of all of the claimed 
stressors.  This summary and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, VA 22150.  
See VA MANUAL M21-1, Part VI, Paragraph 
7.46 (1992).  The USASCRUR should be 
requested to provide any information 
available which might corroborate the 
veteran's alleged stressors.  If the 
USASCRUR requires more specific 
information to verify any of the 
veteran's claimed stressors, the veteran 
should be afforded another opportunity 
to provide the required information.  If 
the veteran responds to the request for 
additional information, the RO should 
again request verification of the 
claimed stressors from the USASCRUR or 
other sources of information.  The RO 
should provide the USASCRUR or other 
source of information with copies of the 
veteran's service personnel records, the 
DD Form 214, a copy of this remand, and 
any additional information provided by 
the veteran regarding his claimed 
stressors.

2.  The veteran is informed that if he 
has evidence or can obtain evidence 
supporting the claim of inservice 
stressors, that evidence must be 
submitted.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

